 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 1 of 9 PageID #: 952




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       vs.                                   )   No. S1-4:18 CR 975 CDP (JMB)
                                             )
STEVEN KORTE and                             )
CHRISTOPHER MYERS,                           )
                                             )
                      Defendants.            )


             GOVERNMENT’S RESPONSE IN OPPOSITION TO
           DEFENDANT KORTE’S OBJECTIONS TO THE REPORT
    AND RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Comes now the United States of America, by and through its attorney, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Carrie Costantin, Assistant

United States Attorney for said District, and for its response in opposition to defendant Steven

Korte’s objections to the United States Magistrate Judge’s Report and Recommendation states as

follows:

                                       Procedural History

       On February 19, 2020, defendant Steven Korte filed a Motion to Dismiss for Failure to

Preserve Evidence, Motion to Suppress Statements, and Motion to Sever. Documents 176, 177,

178. On March 12, 2020, defendant Christopher Myers filed a Motion to Dismiss Indictment,

also for failure to preserve evidence. Document 187. On March 19, 2020, the Government

filed its written response. Doc. 189. On June 2, 2020, defendant Korte filed a Motion to

Dismiss Count Three of the Indictment. Doc. 199. On June 4, 2020, the Government filed its


                                                 1
 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 2 of 9 PageID #: 953




response. Document 203. The Government incorporates by reference herein its motion

responses. Evidentiary hearings were held on August 4 and September 8, 2020 before the

Honorable John M. Bodenhausen, United States Magistrate Judge, at which the parties presented

testimony and exhibits. The parties then filed post-hearing briefs. The Government

incorporates by reference its post-hearing brief filed on October 8, 2020. Doc. 235.

       On November 5, 2020, Judge Bodenhausen issued his report and recommendation

recommending that all defendants’ motions be denied. On November 19, 2020, defendant Korte

filed specific objections to the Magistrate Judge’s Memorandum, Report and Recommendations.

                                            Analysis

       As a preliminary matter, this Court must review de novo defendants’ specific objections

to the magistrate judge’s findings. See 28 U.S.C. § 636(b)(1); United States v. Azure, 539 F.3d

904, 909 (8th Cir. 2008); United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003) (“[a]

judge of the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”)

       As demonstrated in the thorough Report and Recommendation of United States

Magistrate Judge Bodenhausen, the findings of fact and conclusions of law are sound and

supported by the evidence presented. After de novo review, this Court should adopt the Report

and Recommendation of United States Magistrate Judge Bodenhausen and rule in accordance

with Judge Bodenhausen’s recommendations, upholding the findings of fact and conclusions of

law set forth therein.

       I.      Defendants’ Motions to Dismiss Indictment

       Defendants Korte and Myers contend that the indictment should be dismissed because the


                                                2
 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 3 of 9 PageID #: 954




Government failed to preserve evidence; that is, the St. Louis Metropolitan Police Department

Real-Time Crime Center (RTCC) camera failed to capture the assault of L.H.

        Judge Bodenhausen found that the camera did not record the initial contact between L.H.

and any police officers. The camera showed a team of police officers approaching the corner of

Olive and 14th Street and then continued north on 14th Street. L.H. was near the northeast corner

of the intersection. The Magistrate Judge found that the camera captured other events, including

what appeared to be a possible detention of another person. Eventually, the camera

momentarily panned back to the corner where a person could be seen seated at the curb with a

few officers around. It then moved to the opposite corner where a person wearing a mask and

carrying a shield and a long object was standing. Judge Bodenhausen also noted that the

footage was very grainy and dark and it was not possible to identify any particular individual.

        Judge Bodenhausen found that RTCC deployed cameras at various locations. Sgt. Ann

Long, a supervisor at the RTCC, testified that on the evening of September 17, 2017, there were

a lot of officer safety issues and that RTCC would have been looking wider and at the perimeter

around officers on the street. She viewed the relevant video footage and stated that moving the

camera to follow people who were running was consistent with providing an extra level of safety

for officers because RTCC can see a wider area. It is not known who operated the camera

during L.H.’s assault. Judge Bodenhausen found that the movement of the camera was

generally consistent with the testimony of Sgt. Long and another police officer that the camera is

moved to capture the perimeter around police activity as well as persons who might pose a threat

to the police.

        Sgt. Marco Silva testified that it may have been theoretically possible to determine which


                                                3
 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 4 of 9 PageID #: 955




officer was assigned to the relevant camera at a specific time but those logs would not have been

maintained for more than 30 days. The FBI requested such information but after the 30 day

period had lapsed.

       Lawrence Bryant, a professional photographer, took approximately 100 high-quality

photographs of the events surrounding L.H.’s assault. The FBI obtained those photographs.

The defense also has the photographs. The record fully supports the factual findings made by

Judge Bodenhausen.

       “The general rule is that ‘[l]aw enforcement’s failure to preserve potentially exculpatory

evidence violates due process if the defendant can show that that [it] acted in bad faith.’” United

States v. Paris, 954 F.3d 1069, 1074 (8th Cir. 2020) (quoting United States v. LeBeau, 867 F.3d

960, 976-77 (8th Cir. 2017)).

       Judge Bodenhausen concluded that there has been no showing of bad faith. Defendant

Korte objects to this finding. The Magistrate Judge’s conclusion is amply supported by the

record. The RTCC camera was moved to follow running individuals and then focused on an

individual in a mask carrying a shield and a long object. It was consistent with RTCC practice.

Moreover, Judge Bodenhausen found that defendants failed to show that the evidence that was

not captured because of the camera movement was exculpatory or potentially useful or better

than comparable evidence readily available to the defendants. Defendant Korte also objects to

this finding. He argues that still photographs are not as complete as a video. Be that as it may,

as Judge Bodenhausen determined, the RTCC video is very grainy and dark and it is not possible

to identify any particular individuals. The poor quality of the video belies defendant’s assertion

that it would have shown each officer’s involvement in L.H.’s arrest.


                                                 4
 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 5 of 9 PageID #: 956




       II.     Defendant Korte’s Motion to Suppress Statement

       Defendant Korte objects to the Magistrate Judge’s finding that the Government did not

abuse the Grand Jury process and that defendant Korte was not in custody when he made

statements on July 25 and August 8, 2018.

       The Magistrate Judge found that, in early July 2018, FBI Special Agent Darren Boehlje

contacted defendant Korte by phone. Korte was a St. Louis Metropolitan Police Officer.

Agent Boehlje advised Korte that he had been identified as a potential witness in the

investigation of the assault of L.H. He explained that some witnesses came in to talk to the

attorneys and investigators and others would only speak if called before the Grand Jury. Agent

Boehlje stated that they would like to speak to Korte on July 26, 2018. Korte was very

cooperative but stated that he preferred to meet on July 25, 2018. He did not request a subpoena

and he was not served with a subpoena. The meeting was set on July 25.

       On July 25, 2018, Korte came to the U.S. Attorney’s Office. He was interviewed in a

conference room. One door from the conference room exited to public space and was unlocked.

Korte arrived on his own. He was not restrained, no voices were raised, no agent was armed

and no threats or promises were made. Three Government attorneys and two agents were

present. He was not advised of his Miranda rights. Korte denied any interaction with L.H. on

September 17, 2017. He was not served with a subpoena to appear before the grand jury on July

25 or July 26. Instead, at the conclusion of the interview, he was served with a subpoena to

appear before the grand jury on August 8, 2018. At the end of the interview, Korte left the

building.

       Between Korte’s July interview and his subsequent interview on August 8, 2018, his


                                                5
 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 6 of 9 PageID #: 957




voice was identified on a recording made by L.H. at the time of the assault.

       On August 8, 2018, Korte came to the U.S. Attorney’s Office. He was interviewed in

the same conference room. The interview was brief. Two attorneys and Agent Boehlje were

present. He was not restrained, no voices were raised, no agent was armed and no threats or

promises were made. L.H.’s audio recording was played and Korte denied that his voice was on

the recording. Korte left the building and was not placed in front of the Grand Jury on August

8th.

       Korte was charged in a superseding indictment on December 12, 2019.

       Judge Bodenhausen concluded that Korte was not in custody during either interview and

therefore Miranda warnings were not required. Applying the factors in United States v. Griffin,

922 F.2d 1343, 1349 (8th Cir. 1990), Korte was not restrained, he voluntarily acquiesced to

requests to be questioned, no strong arm tactics or deceptive stratagems were used, the

atmosphere was not police dominated, and he was not placed under arrest at the end of the

questioning. While Korte was not told at the initiation of the July 25th interview that he was free

to leave, Agent Boehlje had previously told him that any interview was voluntary.

       Korte primarily contends that the interviews should be suppressed because the

Government allegedly misused a Grand Jury subpoena to compel his presence for a private

interview. Yet, Judge Bodenhausen found, and the record supports that Korte was never served

with a grand jury subpoena before the July 25th interview.

       As to the August 8th interview, Judge Bodenhausen noted the Eighth Circuit in United

States v. Wadlington, 233 F.3d 1067, 1075 (8th Cir. 2000) acknowledged the Government’s

authority to speak with witnesses in advance of any Grand Jury testimony, citing United States v.


                                                6
 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 7 of 9 PageID #: 958




Universal Mfg. Co., 525 F.2d 808, 811–12 (8th Cir.1975); In re Possible Violations of 18 U.S.C.

§§ 201, 371, 491 F.Supp. 211, 213 (D.D.C.1980). In between the July 25th and August 8th

interviews, Korte’s voice was identified on the recording made by L.H. during the assault.

Korte agreed to listen to the L.H. recording before he went into the grand jury. He denied that

his voice was on the recording.   Judge Bodenhausen found that it was reasonable not to place

him in the Grand Jury without further investigation. The Magistrate Judge properly concluded

that there was no abuse of the grand jury process.

       III. Defendant Korte’s Motion to Sever Trials

       Judge Bodenhausen recommended that Korte’s Motion to Sever Trials be denied. He

concluded that the charges and proffered prejudicial evidence are not so complicated that

concerns about the jury’s ability to follow proper instructions might arise. He further found that

co-defendant Myers’ hearsay statement implicating Korte could be easily redacted to neutralize

any reference to Korte. Korte objects to the recommendation and claims 1) the co-defendants’

text messages might cause the jury to impute their inflammatory statements and motives to

Korte; 2) the Myers’ statement cannot be redacted effectively; and 3) if a co-defendant testifies

and Korte does not, counsel for co-defendant may comment on his failure to testify.

       Co-defendants Boone and Myers sent multiple text messages indicating, inter alia, their

satisfaction in beating protesters. The text messages were not sent to Korte. Judge

Bodenhausen found that the Supreme Court has made clear that the risk of prejudice is best cured

by careful jury instructions. He correctly found that the evidence was not so complicated that a

jury would be unable to follow instructions that such text messages are evidence against only

those defendants who sent or responded to them.


                                                 7
 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 8 of 9 PageID #: 959




       Myers’ hearsay statement implicating Korte was that Myers was frustrated that other

officers, including Korte, were not brought up in connection with the assault. Redacting Korte’s

name would simply limit Myers’ hearsay statement to be that he was frustrated that other

unnamed officers were not brought up in connection with the assault. Since multiple officers

assaulted L.H., this neutralized statement does not point to Korte.

       Korte contends that if a co-defendant testifies and he does not, the co-defendant’s counsel

may comment on Korte’s failure to testify, depriving him of his Fifth Amendment rights. The

Magistrate Judge properly concluded that, on this record, such concerns are speculative.

       Defendant Korte’s objections should be over-ruled.

       IV. Defendant Korte’s Motion to Dismiss Count Three of the Indictment

       Count Three of the Indictment charges defendant Korte with making false statements to

FBI Special Agent Boehlje. Korte argues that the count fails to state an offense because his

statements were allegedly not material; that is, they did not have the tendency to influence any

agency investigation.

       Judge Bodenhausen found that Count Three tracks the statutory language and is legally

sufficient on its face. He stated that after United States v. Gaudin, 515 U.S. 506, 523, 115 S.Ct.

2310, 132 L.Ed.2d 444 (1995), the question of materiality is an issue for the jury. In addition,

Judge Bodenhausen found that Korte’s denials were at least capable of influencing an official

decision—the standard for materiality. He recommended that Korte’s Motion to Dismiss Count

Three be denied. Korte’s objections continue to argue materiality despite the fact that the

Supreme Court has held that materiality is a jury question. As the Magistrate Judge concluded,

Korte’s Motion to Dismiss Count Three of the Indictment should be denied.


                                                 8
 Case: 4:18-cr-00975-CDP Doc. #: 252 Filed: 12/01/20 Page: 9 of 9 PageID #: 960




       Accordingly, defendants’ objections to the Magistrate Judge’s Report and

Recommendation should be overruled.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY

                                             /s/ Carrie Costantin
                                             CARRIE COSTANTIN #35925 MO
                                             Assistant U.S. Attorney
                                             111 S. 10th Street, 20th Floor
                                             St. Louis, MO 63703
                                             (314) 539-2200

                                CERTIFICATE OF SERVICE

       I hereby certify that on December 1, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon
counsel of record.

                                                    /s/Carrie Costantin
                                                    CARRIE COSTANTIN #35925MO
                                                    Assistant United States Attorney




                                                9
